July 17, 1918. The opinion of the Court was delivered by
This is the third appeal in this case. The former cases will be found in 97 S.C. 178, 81 S.E. 424, and 107 S.C. 164,92 S.E. 387.
It is sufficient here to say this Court held in 97 S.C. that Mr. Haselden owed Mr. Hamer a debt, and that Mr. Hamer held certain securities of Mr. Haselden as security for debt; that Mr. Hamer had received dividends on the securities, and sent the case back in order that an accounting might be had between the parties. This accounting was not had, and in 107 S.C. the case was again sent back for the accounting. It was referred to the master for Dillon county to take the account. The master reported to the Court of Common *Page 268 
Pleas that the statement of the account required the service of an expert accountant, and that, inasmuch as he was not an expert accountant, he had appointed one to state the account. There was no appeal from this appointment. The Court of Common Pleas then fixed a limit for the filing of the master's report. The master then reported that the time allowed was insufficient, and the plaintiff asked for an extension of time, which was refused, and a final judgment was made without the master's report. From this judgment the plaintiff appealed. There is nothing in the record to indicate that the plaintiff was at fault in failing to get the master's report, and it was manifest error to grant a final judgment without that accounting, which this Court has ordered.
The judgment is reversed, and the case remanded to the Court of Common Pleas for Dillon county for the accounting heretofore ordered.